


FIRST AMENDMENT TO STANDARD FORM MODIFIED GROSS OFFICE LEASE
This First Amendment to Standard Form Modified Gross Office Lease (the “First
Amendment”), dated for reference purposes as of as of September 27, 2011, is
entered into by and between SUNROAD CENTRUM OFFICE I, L.P., a California limited
partnership (“Landlord”), and BRIDGEPOINT EDUCATION, INC., a Delaware
corporation (“Tenant”), with reference to the following recitals.
RECITALS
A.Landlord and Tenant entered into a Standard Form Modified Gross Office Lease
dated October 22, 2008 (the “Lease”) for those certain premises identified in
the Lease (the “Premises”) and consisting of the majority of an 11-story
building known as Building I in the Sunroad Centrum Project in the Kearny Mesa
area of San Diego, California (the “Building”).
B.Tenant has requested, and Landlord has agreed, to lease the entire 9th floor
of the Building to Tenant, upon the terms and conditions set forth in this
Amendment.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree to amend the Lease on
the terms and conditions set forth below:
1.Definitions. All capitalized terms used herein, unless expressly defined
herein, shall have the meanings ascribed to such terms in the Lease.
2.Expansion Premises. Effective as of January 1, 2012 (the “Expansion Premises
Commencement Date”) and continuing through the Initial Lease Term, subject to
extension or earlier termination as provided for in the Lease, the Premises
shall be expanded to include the 9th floor of the Building, as more particularly
depicted on Exhibit “A” attached hereto and incorporated herein by reference
(the “Expansion Premises”). All references to the Premises in the Lease shall
thereafter mean both the Premises as originally defined in the Lease and the
Expansion Premises and the Expansion Premises will be treated as a part of the
Premises for all purposes under the Lease, subject to the provisions hereof. The
Rentable Area of the Expansion Premises is 25,713 Rentable Square Feet of space.
3.Tenant's Share. The reference to “Tenant's Share” in Paragraph 8.1.8 of the
Lease as [***] is hereby amended to mean [***].
4.Condition of Expansion Premises. Tenant acknowledges, represents, and warrants
to Landlord that upon Landlord's delivery of the Expansion Premises to Tenant,
Tenant shall be deemed to have (i) thoroughly inspected the Expansion Premises,
and determined that, to the best of Tenant's knowledge, the Expansion Premises
complies with all applicable laws and ordinances, and that the Expansion
Premises is in first-class condition and repair, (ii) accepted the Expansion
Premises “AS IS”, with no obligation on the part of Landlord to perform any
improvements therein, and (iii) waived any implied warranties of fitness for a
particular purpose or merchantability. In connection therewith, Section 12.2 of
the Addendum to the Lease is hereby deleted in its entirety. Tenant acknowledges
that all built-ins, including the lobby reception desk, and certain items of
personal property, including, but not limited to a refrigerator,



[***] Confidential portions of this document have been redacted and filed
separately with the Commission.




1





--------------------------------------------------------------------------------




dishwasher, and metal filing cabinets may be left in the Premises by the prior
tenants and that such items, if left, shall remain on the Premises and are not
subject to removal by Landlord.
5.Basic Monthly Rent for Expansion Premises. Subject to the provisions of
Paragraph 6, below, Tenant shall pay Rent for the Expansion Premises, including
Basic Monthly Rent and Additional Rent, as part of the Premises, in accordance
with the provisions of the Lease.
6.Rent Credit. In partial consideration for Tenant's agreement to add the
Expansion Premises to the Premises and to pay the Rent therefor, and perform the
other obligations related thereto, in accordance with the Lease, on January 1,
2012, Landlord shall grant Tenant a credit against Tenant's Rent obligations
under the Lease in the amount of [***]. In addition to the foregoing, on October
1, 2013, October 1, 2014, and October 1, 2015, Landlord shall grant Tenant
additional credits against Tenant's Rent obligations under the Lease in the
amount of [***] on each such date.
7.Parking. All parking provisions in the Lease (including the Addendum) shall
apply to the Expansion Premises except that the parking ratio applicable to the
Expansion Premises only shall be 4 spaces per 1,000 Usable Square Feet,
resulting in Tenant being allocated the right to park in 96 additional spaces,
such that Tenant shall be allocated one hundred percent (100%) of the parking
spaces in the subterranean parking garage.
8.Conflict. If there is a conflict between the terms and conditions of this
First Amendment and the terms and conditions of the Lease, the terms and
conditions of this First Amendment shall control. Except as modified by this
First Amendment, the terms and conditions of the Lease shall remain in full
force and effect. Tenant hereby acknowledges and agrees that the Lease is in
full force and effect, Landlord is not currently in default under the Lease,
and, to the best of Tenant's knowledge, no event has occurred which, with the
giving of notice or the passage of time, or both, would ripen into a default by
Landlord under the Lease.
9.Authority. The persons executing this First Amendment on behalf of the parties
hereto represent and warrant that they have the authority to execute this First
Amendment on behalf of said parties and that said parties have authority to
enter into this First Amendment.
10.Brokers. Tenant and Landlord each represent and warrant to the other that
neither has had any dealings or entered into any agreements with any person,
entity, broker, or finder in connection with the negotiation of this First
Amendment, and no broker, person, or entity is entitled to any commission or
finder's fee in connection with the negotiation of this First Amendment, and
Tenant and Landlord each agree to indemnify, defend, and hold the other harmless
from and against any claims, damages, costs, expenses, attorneys' fees, or
liability for compensation or charges which may be claimed by any such broker,
finder, or other similar party by reason of any dealings, actions, or agreements
of the indemnifying party.
11.Counterparts. This First Amendment may be executed in counterparts. Each
counterpart shall be deemed an original, and all counterparts shall be deemed
the same instrument with the same effect as if all parties hereto had signed the
same signature page.
[Signatures on following page.]



[***] Confidential portions of this document have been redacted and filed
separately with the Commission.




2





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereby execute this First Amendment to Standard
Form Modified Gross Office Lease as of the date first written above.
LANDLORD:
 
TENANT:
 
 
 
 
 
 
 
Sunroad Centrum Office I, L.P.,
a California limited partnership
 
Bridgepoint Education, Inc.,
a Delaware corporation
 
 
 
 
 
 
 
By:
Sunroad Asset Management, Inc.
 
By:
/s/ Andrew S. Clark
 
 
a Californai corporation
 
 
Andrew S. Clark
 
 
 
 
Its:
Chief Executive Officer
 
 
 
 
 
 
 
By:
/s// Dan Feldman
 
By:
/s/ Daniel J. Devine
 
 
Dan Feldman
 
 
Daniel J. Devine
 
Its:
President
 
Its:
Chief Financial Officer
 




3

--------------------------------------------------------------------------------




Exhibit “A”


Depiction of Expansion Premises


[expansionpremises.jpg]

4